Citation Nr: 1010201	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a testicular torsion, 
originally claimed as a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

In July 2009, the Board remanded this case to recharacterize 
the issue on appeal; to issue proper notice; and for further 
development, including a VA medical examination.  In 
compliance with that remand, the issue on appeal was changed 
to entitlement to service connection for a testicular 
torsion, as reflected on the cover page.  VA also issued 
notice in October 2008 and September 2009 consistent with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The Veteran was scheduled for a VA medical 
examination in compliance with that remand and issued 
adequate notice of that examination, as evidenced by the 
Veteran's presence at the examination.


FINDINGS OF FACT

1.	The Veteran does not have testicular torsion.  

2.	The Veteran has been diagnosed with a left inguinal 
hernia.

3.	Competent medical evidence does not show that the 
Veteran's left inguinal hernia symptoms are causally 
related to his military service.


CONCLUSION OF LAW

Neither testicular torsion nor left inguinal hernia was 
incurred in service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a July 2004 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in March 2006 and October 
2008, the RO sent the Veteran letters that informed him how 
the disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in March 2009.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, his private physician's 
statement, and statements of the Veteran and his 
representatives have been associated with the record.  Both 
VA medical examiners reviewed the c-file and the medical 
records in conjunction with the examinations.  While the 
Veteran has alluded to private treatment records, only the 
April 2007 letter from his private physician has been 
produced.  The record does not contain any completed 
Authorization and Consent to Release Information forms, 
without which VA cannot obtain private medical records.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

As an initial matter, the Board notes that the Veteran's 
representative has expressed concern with the line in the 
diagnosis section of the November 2009 VA medical examination 
that reads,  "Problem associated with the diagnosis: 
testicular disorder."  This appears to be a reiteration of 
the information given at the beginning of the examination 
which states, "Problem: Testicular disorder," not an 
additional diagnosis.  The diagnosis returned with regard to 
this problem was "Normal exam of left testicle."  Therefore 
the Board disagrees with the representative's assessment that 
this examination's findings are perplexing.

The medical evidence of record does not support the Veteran's 
claim for testicular torsion.  Service connection presupposes 
a current diagnosis of the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the current disability 
requirement for a service connection claim is satisfied if 
the claimant has a disability at the time the claim is filed 
or during the pendency of the claim).  While the Veteran has 
alleged this condition, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (holding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the record does not contain a diagnosis of 
testicular torsion during the relevant time period.  
Therefore service connection for testicular torsion is not 
warranted.

By contrast, the medical evidence of record does contain two 
diagnoses of a left inguinal hernia, which was the condition 
originally alleged.  These diagnoses are provided by the 
Veteran's private physician, in an April 2007 letter, and the 
February 2009 VA medical examiner.  As noted above, a current 
diagnosis is required for a service connection claim.  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Therefore, the current disability requirement has been 
satisfied with regard to a left inguinal hernia.

The medical evidence of record does not show an in-service 
incurrence of left inguinal hernia.  A claim for service 
connection must also show an in-service incurrence of a 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Veteran alleges that he was treated for this 
condition for forty-five days at the naval hospital in 
Jacksonville, Florida, in 1958.  This is contradicted by the 
evidence of record.  Specifically, a records search found the 
Veteran's name is not on the list of patients treated at 
Jacksonville during 1958.  The record also includes negative 
findings from Bay Pines VA HCS, Biloxi, Gainesville/Lake 
City, Miami, N. Florida/S. Georgia VHS, San Juan, Tampa, and 
West Palm Beach.  The Veteran's service treatment records do 
refer to treatment at the Naval Hospital in Jacksonville, FL, 
in May 1960, but this hospital stay was for treatment of 
hepatitis.  The Veteran's service treatment records do not 
refer to complaints of or treatment for left inguinal hernia.  
At the time of the Veteran's May 1960 separation examination, 
his abdomen and viscera (including hernia) were found to be 
normal.  Thus the in-service occurrence requirement cannot be 
satisfied on this basis.

While the Veteran is not competent to comment on medical 
matters, he is competent to provide testimony with regard to 
any injury he suffered while in service.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
At his hearing, the Veteran testified that he injured himself 
during an East/West bombing competition while in the Navy 
when the other serviceman holding a heavy starting unit let 
go, leaving the Veteran to hold the estimate 300 lbs. by 
himself.  He testified that he went to the dispensary for 
this injury and then to the hospital in Jacksonville.  He 
reiterated this account to the two VA medical examiners and 
in his April 2009 statement.  As noted above, the record is 
devoid of any objective evidence of injury to the groin in 
service and a search for corroborating medical records came 
back negative.  Thus, while the Veteran is competent to 
comment on his injury, he is not competent to diagnose a 
medical problem, such as inguinal hernia.  While it is 
conceivable that he experienced pain or pulling upon lifting 
a heavy object, the service treatment records do not contain 
any diagnosis of an inguinal hernia during service.

In any event, even presuming that the Veteran had a lifting 
injury during his active service in the manner alleged, there 
still must be medical evidence etiologically linking his 
current disability to his military service - and, 
specifically, to the lifting injury in question.  As with all 
questions, this must be answered based on an evaluation of 
the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).  No medical evidence linking the 
Veteran's current disability to his claimed in-service injury 
has been provided.  The Board notes that the Veteran reported 
that this injury occurred in 1958.  There record contains no 
medical documentation pertaining to complaints or treatment 
for almost 50 years.  In his April 2007 letter, the Veteran's 
private physician offered an opinion that the Veteran's left 
inguinal hernia was traumatic in nature, but did not address 
whether it was due to the specific trauma alleged or indeed 
any in-service injury.  The February 2009 examiner declined 
to offer an opinion on the grounds that he could not do so 
without resorting to mere speculation due to the lack of 
records regarding the claimed in-service injury and lack of 
access to the claimed private records.  The record does not 
contain any other medical opinions with regard to the 
Veteran's left inguinal hernia.  Therefore, there is no 
probative opinion of record on this matter.  Thus, even 
assuming a lifting injury, the claim fails under to satisfy 
the medical nexus requirement as the record does not contain 
a medical nexus opinion linking the Veteran's current 
disability to his military service.

To the extent that the Veteran himself contends that his 
current disability is related to service, it is now well 
established that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions). 

By contrast, the Court has held that a lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  At his March 2007 
hearing, the Veteran testified that he has had continuous 
groin pain since "day one" of leaving the service.  
However, the claims file does not contain any records of 
medical treatment for nearly 50 years after the Veteran left 
service.  The Veteran did not indicate in his June 2004 
Application for Compensation and/or Pension that he had 
sought treatment during the intervening decades.  An April 
2007 letter from Dr. V.S. states that the Veteran was at that 
time under this physician's care and repeats the Veteran's 
subjective medical history without additional comment 
concerning the intervening decades.  The Veteran did not 
provide VA with authorization to obtain private medical 
records from this physician.  The Board does not find the 
Veteran's contentions that he suffered from hernia pain for 
nearly half a century without seeking treatment to be 
credible.  Thus, continuity of symptomatology has not been 
established back to his military service.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus and it 
fails on that basis.  In conclusion, for the reasons and 
bases expressed above the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a testicular torsion, originally claimed as a 
left inguinal hernia.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for service connection for 
a testicular torsion, originally claimed as a left inguinal 
hernia, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


